DETAILED ACTION
Claim Objections
Claim 5 is objected to because of the following informalities:  
Regarding claim 5, in lines 2-3, “first and second end” should be “first and second ends”.     
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, from which claim 10 depends, it is unclear which bone fastener is being referred to, the first bone fastener or the second bone fastener.  For the purpose of examination, it is assumed the first bone fastener is referred to.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, and 13-17 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0234737 (Boschert) in view of U.S. Patent Application Publication No. 2006/0247779 (Gordon).
Regarding claim 1, Boschert discloses a method of flexibly stabilizing a vertebral joint (see Fig. 1, e.g.), comprising: providing an elongate connection element (24) having an elongate flexible coupler (48) extending between a first end (where one of outer connectors 50 attaches to coupler 48, see Fig. 3) and a second end (where other of outer connectors 50 attaches to coupler 48, see Fig. 3) along a longitudinal axis (along the length of coupler 48), a first attachment portion (central connector 50, see Fig. 3), a second attachment portion (one of adjacent outer connectors 50, see Fig. 3), a first resilient member (one of spacers 52) positioned between the first end and the first attachment portion (see Fig. 3), and a second resilient member (other of spacers 52) positioned between the first attachment portion and the second attachment portion (see Fig. 3); securing the first attachment portion of the elongate connection element to a first bone fastener (corresponding anchor 22, see Figs. 1 and 6) attached to a first vertebral body (16, see Fig. 1 and paragraph [0045]); securing the second attachment portion of the elongate connection element to a second bone fastener (corresponding anchor 22, see Figs. 1 and 6) attached to a second vertebral body (14, e.g., see Fig. 1 and paragraph [0045]) adjacent to the first vertebral body.
Boschert fails to disclose wherein the elongate connection element permits motion of the first attachment portion relative to the second attachment portion, wherein the first and second attachment portions compress the second resilient member when the first and second attachment portions move towards each other, wherein the first end and first attachment portion compress the first resilient member when the first and second attachment portions extend away from each other.  However, Gordon discloses a method of dynamically stabilizing a vertebral joint (see paragraphs [0100] and [0101] and Fig. 9, e.g.), comprising: providing an elongate connection element (126/128/130) having an elongate coupler (126) extending between a first end (132) and a second end (138) along a longitudinal axis (along the length of coupler 126), a first attachment portion (collar 152 of fastener 124), a second attachment portion (collar 152 of fastener 122), a first resilient member (130) positioned between the first end and the first attachment portion (see Fig. 9), and a second resilient member (128) positioned between the first attachment portion and the second attachment portion (see Fig. 9); wherein the elongate connection element permits motion of the first attachment portion relative to the second attachment portion (see paragraph [0109], movement of fastener 124 towards or away from fastener 122), wherein the first and second attachment portions compress the second resilient member when the first and second attachment portions move towards each other (see paragraph [0109]), wherein the first end and first attachment portions compress the first resilient member when the first and second attachment portions extend away from each other (see paragraph [0109]).  Regarding claim 14, Gordon discloses wherein the step of providing includes providing the first attachment portion which is slidable with respect to the elongate flexible coupler (see paragraph [0109]).  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to modify the method of Boschert such that the first attachment portion is movable between a first end and second attachment portion to compress resilient members on opposing sides of the first attachment portion as suggested by Gordon in order to provide stability while allowing for increased anatomical motion and dynamic resistance that mimics normal segmental stiffness of the spine via movement of one of the attachment portions (see Gordon, paragraphs [0109] and [0111]).  
Regarding claim 2, Boschert discloses wherein the step of providing includes providing a cord as the elongate flexible coupler (see paragraph [0033]).  
Regarding claim 3, Boschert discloses wherein the step of providing includes providing a polyethylene cord as the elongate flexible coupler (see paragraph [0033]).  
Regarding claim 4, Boschert discloses wherein the first end portion (one of outer connectors 50) and second end portion (other of outer connectors 50) are rigidly fixed to the elongate coupling member (see paragraph [0044]).
Regarding claim 6, Boschert discloses wherein the first and second attachment portions include first and second spools (outer connectors 50) disposed near the first and second ends, respectively (see Fig. 3), wherein the step of providing includes providing the elongate connection element where at least one of the first and second spools clamp (via screws 108) the elongate flexible coupler (see paragraph [0044]).  
Regarding claim 7, Gordon suggests wherein the step of providing includes providing an elongate connection element (126) which is curved in a neutral position to accommodate the lordosis in the spine (see Fig. 11 and paragraphs [0104] and [0105]).  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to modify the method of Boschert such that the connection element is curved in a neutral position as suggested by Gordon in order to allow for the dynamic posterior stabilization system and a dynamic interbody device to simultaneously accommodate flexion/extension and/or lateral bending of the vertebrae being stabilized and to ensure the elongated member does not contact or approach a vertebra during patient movement (see Gordon, paragraph [0105]).
Regarding claim 8, Boschert discloses wherein the first and second resilient members are made of a urethane material (see paragraph [0041]).
Regarding claim 9, Boschert discloses wherein the first bone fastener is a first pedicle screw (22, see paragraph [0030]).
Regarding claim 10, Boschert fails to disclose wherein the pedicle screw is a multi-axial pedicle screw.  However, Gordon discloses wherein a pedicle screw (124) used in a dynamic spinal stabilization method can be multi-axial (see paragraph [0065]).  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to modify the pedicle screw of Boschert to be multi-axial as suggested by Gordon in order to allow for polyaxial positioning of a collar of the screw relative to a screw shaft of the screw to allow for flexible positioning and orienting of pedicle screw (see Gordon, paragraph [0113] and Fig. 26).  
Regarding claim 13, Boschert discloses wherein the step of providing includes providing the first attachment portion, second attachment portion, first resilient member and second resilient member which are coaxial with the cord (see Fig. 3).
Regarding claim 15, Boschert discloses wherein the first and second attachment portions comprise spools (outer connectors 50).
Regarding claim 16, Boschert discloses wherein the second end (one of outer connectors 50) comprises an elongate rod (60).  
Regarding claim 17, Gordon suggests wherein the first and second attachment portions may extend away from each other by up to 3 mm (see paragraph [0109]).  It would have been prima facie obvious to a person of ordinary skill in the art to allow for extension of up to 4 mm as it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Boschert, and further in view of U.S. Patent Application Publication No. 2005/0277920 (Slivka).
Regarding claim 5, Boschert discloses wherein the first and second attachments portions include first and second spools (outer connectors 50) disposed near the first and second ends, respectively (see Fig. 3).  Boschert and Gordon fails to disclose wherein the step of providing includes providing the elongate connection element where at least one of first and second spools pierce the elongate flexible coupler.  However, Slivka discloses a spinal anchoring system (see Fig. 3B-4C) wherein a set screw (104) pierces a coupling member (114) to rigidly secure the set screw to the coupling member (see paragraph [0051]).  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to modify the method of Boschert in view of Slivka such that at least one of the first and second spools pierce the elongate flexible coupler as suggested by Slivka in order to rigidly secure the spools to the elongate flexible coupler, and because such a modification merely involves substituting one known rigid coupling (piercing) for another known rigid coupling (clamping) without any unpredictable results. 
Claim 11 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Boschert in view of Gordon, and further in view of U.S. Patent No. 6,582,468 (Gauchet).
Regarding claim 11, Boschert in view of Gordon fails to disclose wherein the step of providing includes providing first and second resilient members whose durometer is between about shore 80A to about shore 100A.  However, Gauchet discloses a vertebral implant that facilitates control of vertebral movement, where a cushioning member (10) of the implant has a durometer hardness in the range of shore 60A to shore 100A (see Gauchet, col. 3, lines 3-8).  It would have been prima facie obvious to person of ordinary skill in the art before the effective filing date of the invention to modify the resilient members of Boschert in view of Gordon to have a durometer between about shore 80 A to about  shore 100A in order to allow the resilient members to provide a good resistance to movement of the vertebrae (see Gauchet, col. 3, lines 3-8), and because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Boschert in view of Gordon, and further in view of U.S. Patent Application Publication No. 2006/0149238 (Sherman).
Regarding claim 12, Boschert in view of Gordon fails to disclose wherein the step of providing includes providing the first and second resilient members having a different hardness from each other.  However, Sherman discloses a spinal stabilization system (see Figs. 37-42), wherein a cushioning member (306) of the system comprises a variable stiffness profile (see paragraph [0118] as the result of using elastomers having different hardnesses (see paragraph [0141]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to make the resilient members of the system of Boschert in view of Gordon have different hardnesses in order to provide desired motion characteristics for their corresponding vertebral level (see Sherman, paragraph [0141]).
Response to Arguments
Applicant's arguments filed June 9, 2022 have been fully considered but they are not persuasive. 
Applicant argues on page 7 of the Remarks that Boschert teaches away from the suggested modification in view of Gordon and that the examiner’s proposed modification renders the method of Boschert unsatisfactory for its intended purpose.  The examiner disagrees.
Applicant cites to paragraph [0044] of Boschert, which states that the connectors 50 may be secured to the cord 48 to spatially fix the components of the flexible assembly 24.  However, paragraphs [0017] and [0044] state that spatially fixing the connectors to the cord is one of a number of adjustments to the assembly that may be done, and thus, are not required (emphasis added).  Additionally, the examiner’s modification is based on the suggestion in Gordon that allowing the first attachment portion to be movable allows the dynamic posterior stabilization system to provide stability while still allowing for anatomical motion and dynamic resistance that mimics normal segmental stiffness of the spine (see Gordon, paragraphs [0101], [0109], and [0111]).  Boschert’s method itself also seeks to prevent abnormal motion of the spine (i.e., provide stability) while otherwise leaving the spinal segment mobile (see Boschert, paragraphs [0005] and [0029]).  Thus, rather than rendering the method of Boschert unsatisfactory for its intended purpose, the modification of Boschert’s method in view of Gordon allows for greater restored anatomic motion of the spine by allowing for stabile movement of the first attachment portion in response to movement of the patient (see Gordon, paragraphs [0101], [0109], and [0111]).
Applicant also notes that Boschert suggests the cord 48 may be pretensioned (see paragraph [0044] of Boschert, e.g.) and the fixation of connector 50 to the cord maintains the pretension of the cord 48.  However, the examiner’s modification is not based on making all the attachment portions/connectors 50 of Boschert slidable relative to the cord 48.  Rather, the examiner’s modification is based on making the first attachment portion/central connector 50 of Boschert slidable relative to the cord and relative to the outer central connectors 50, which are fixed to the cord, similar to the assembly of Gordon (see Gordon, paragraphs [0100], [0101], and [0109]).  Thus, the outer central connectors 50 which remain fixed to the cord would be able to hold any pretension applied to the cord 48.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773